Citation Nr: 1604468	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for systemic lupus erythematosus, and if so, whether service connection may be granted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985 and July 1986 to December 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In an unappealed February 2008 rating decision, the RO denied service connection for systemic lupus erythematosus.

2.  Evidence added to the record since the February 2008 rating decision that is not cumulative or redundant of evidence then of record relates to an unestablished fact that is necessary to establish service connection for systemic lupus erythematosus.

3.  The Veteran's systemic lupus erythematosus had onset during active service.

4.  It is reasonably shown that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for systemic lupus erythematosus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for systemic lupus erythematosus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim for Service Connection for Systemic Lupus Erythematosus

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  With respect to the issue of materiality, newly presented evidence need not relate to all the reasons the claim was last denied, but rather, must relate to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010); see also Evans v. Brown, 9 Vet. App. 273 (1996) (explaining that newly presented evidence need not be probative of all the elements required to award the claim).

Here, the RO denied the Veteran's claim of entitlement to service connection for systemic lupus erythematosus in a February 2008 rating decision because there was no evidence of this condition during service, the evidence did not show that this condition is related to the Veteran's service-connected ITP, and the evidence did not show that the Veteran was diagnosed with this condition within one year of her discharge from active service.  The Veteran did not express disagreement with the February 2008 decision nor was additional evidence pertinent to her claim physically or constructively associated with the claims folder within one year of the February 2008 determination.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2008 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In October 2009, the Veteran submitted a claim to reopen her claim for service connection for systemic lupus erythematosus, which the RO denied in a February 2010 rating decision on the ground that there was no new and material evidence associated with the claims folder that warranted reopening.  In an April 2012 Statement of the Case, the RO reopened the claim, but denied it on the merits.

The pertinent evidence of record in February 2008 includes the Veteran's service treatment records (STRs) and various non-VA medical records.  Evidence submitted post-February 2008 includes an October 2015 opinion from non-VA physician Dr. M. Watson who opined that systemic lupus erythematosus is a complex autoimmune process that presents through the onset of multiple symptoms of which ITP is often the first detected, the Veteran's ITP was diagnosed during service in 2003, and it is at least as likely as not that the Veteran developed systemic lupus erythematosus during active service.  The Board finds that this opinion constitutes new and material evidence that pertains to an unestablished fact-that the Veteran's systemic lupus erythematosus had onset during service-and the Board must reopen the claim of entitlement to service connection.

II.  Merits of the Claim for Service Connection for Systemic Lupus Erythematosus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran asserts that her systemic lupus erythematosus, which was diagnosed in 2006, is related to her service-connected ITP, which was diagnosed during service in November 2003.  More specifically, she asserted during her October 2015 Board hearing that ITP is a precursor to systemic lupus erythematosus and lupus was not detected during service because the proper diagnostic test was not provided at that time.

The Veteran's STRs include Physical Evaluation Board reports that document an in-service finding of ITP with unstable and critically low platelet count.  These records indicate that the Veteran presented with severe vaginal bleeding, abdominal pain, headaches, and dizziness shortly before she was diagnosed with ITP.

A March 2011 hemic disorders examination report documents a VA examiner's finding that it is less likely than that the Veteran's ITP was misdiagnosed and her systemic lupus erythematosus had onset during service.  In addition, the examiner noted that the Veteran did not have connective tissue symptoms of systemic lupus erythematosus during service in 2003 and these symptoms developed in 2006.

As noted previously, Dr. Watson opined in October 2015 that systemic lupus erythematosus is a complex autoimmune process that presents through the onset of multiple symptoms of which ITP is often the first detected, the Veteran's ITP was diagnosed during service in 2003, and it is at least as likely as not that the Veteran developed systemic lupus erythematosus during active service.  Further, Dr. Watson reported that the ANA test to confirm or rue out systemic lupus erythematosus was not performed during service.

In light of the foregoing, the Board finds that service connection is warranted for systemic lupus erythematosus because the evidence stands in equipoise as to whether this condition had onset during service.

III.  Claim of Entitlement to a TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, the Veteran's service-connected disabilities currently consist of the following: (1) status post total abdominal hysterectomy and bilateral salpingo-oophorectomy with right hydrosalpinx and adequate hormone replacement, rated 50 percent disabling from December 11, 2004; (2) status post reduction mammoplasty, rated 50 percent disabling from December 11, 2004; (3) euthyroid, also claimed as hyperthyroidism, hypothyroidism, and Graves' disease, rated noncompensable from December 11, 2004, and 10 percent disabling from November 18, 2009; (4) surgical scar, left breast, rated noncompensable from December 11, 2004; (5) surgical scar, right breast, rated noncompensable from December 11, 2004; (6) surgical scar, suprapubic area associated with status post total abdominal hysterectomy and bilateral salpingo-oophorectomy with right hydrosalpinx and adequate hormone replacement, rated noncompensable from December 11, 2004; (7) ITP, rated 70 percent disabling from December 11, 2004, and noncompensable from September 1, 2008; and (8) systemic lupus erythematosus, which is currently unrated because service connection for this disability was granted by way of the present decision.

The Veteran's combined evaluation for compensation is 80 percent or greater for the entire period on appeal.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

During her October 2015 Board hearing, the Veteran testified that she is unable to work due to lupus.  In multiple applications for a TDIU that were submitted in January 2007, May 2007, and October 2010, she asserted that her lupus and low platelet count prevents her from securing or following a substantially gainful occupation, her disability began to affect her full-time employment in November 2003, she last worked full time in November 2003, and she became too disabled to work in December 2003.  Further, in an October 2009 claim, the Veteran reported that she experiences increasing fatigue, pain, and episodes of shortness of breath due to lupus.

An April 2007 notice from the Social Security Administration (SSA) indicates that the Veteran is currently in receipt of SSA disability benefits due to ITP and lupus, and documents SSA's finding that she became disabled in May 2006.

Additionally, a May 2007 lymphatic disorders examination report documents a VA examiner's opinion that neither physical nor sedentary employment is recommended due to lupus.  In support of this opinion, the examiner reported that the treatment plan for lupus requires energy conservation, avoidance of stress, and regular monitoring, and the Veteran has demonstrated exacerbations that take months to resolve.  Further, lupus has had a moderate to severe effect on the Veteran's ability to engage in activities such as grooming, bathing, shopping, and performing chores.

After a review of the evidence of record, the Board finds that the evidence supports that the combined effects of the Veteran's service-connected lupus prevent her from securing or following substantially gainful employment.  Thus, entitlement to a TDIU is warranted.


ORDER

New and material evidence to reopen the claim for service connection for systemic lupus erythematosus has been presented, and thus, the claim is reopened.

Service connection for systemic lupus erythematosus is granted.

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


